         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  JOSE SOLIDAD CHAVEZ,

                                                Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 318-087

                  WARDEN VANCE LAUGHLIN,

                                                Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated January 16, 2019 adopting the Report and Recommendation as the

                    Court's opinion, that Petitioner's petition filed pursuant to 28 USC § 2241 is dismissed for lack of

                    jurisdiction and Petitioner's motion to proceed in forma pauperis is denied as moot; furthermore,

                    Petitioner is denied a Certificate of Appealability in this case and is not entitled to appeal in forma

                    pauperis. This case stands closed.




            01/16/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
